Per Curiam,
In sustaining defendant’s motion for judgment n. o. v. the learned president judge of the court below said: “Plaintiff undertook to show and did show the manner of operation, and that it was the custom in this yard in the operation of this switch engine not to give any signals to employees in the yard. Deceased could not avoid knowledge of this daily routine of operation covering more than six months, the period of his employment. This knowledge and acquiescence on his part wrote an implied waiver into .his contract of employment, releasing the company from the alleged negligence now com*518plained of.” Our examination of the testimony has led us to the same conclusion, and, as the case is controlled by Curtis, Administrator, v. Erie Railroad Company, 267 Pa. 227, the judgment is affirmed.
Judgment affirmed.